EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Specification of the application has been amended as follows: 
CROSS-REFERENCE TO RELATED APPLICATIONS
[0001]    This application a continuation of U.S. Patent Application Serial No. 15/554,003, filed on August 27, 2017, now U.S. Patent No. 10,420,618, issued on September 24, 2019, which is a U.S. National Stage Application filed under 35 U.S.C. § 371(a) of International Patent Application Serial No. PCT/US2016/014213, filed January 21, 2016, which claims the benefit of and priority to U.S. Provisional Patent Application Serial No. 62/121,255, filed February 26, 2015, the entire disclosure of each of which are incorporated by reference herein.

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Relevant prior art to be made of record includes Lee et al. (World Patent Application WO 2011/108840), hereinafter Lee, and Shelton et al. (US Patent Application Publication 2008/0308603), hereinafter Shelton.
Lee teaches a surgical system and robotic surgical assembly for selective connection to a robotic arm (Lee, Fig. 20, ¶[0173]), comprising an instrument drive unit including a first translatable member (Lee, ¶[0174], friction clutches 120a  and 120b are translatable members; Figs. 18 and 19, translating in the x direction). Lee’s diagrams are in black box form (Lee, Fig. 20, for example), and Lee does not expressly show that the first translatable member is operatively coupled with a first actuator. However, it would have been well-known in the art at the time of the invention that internal components in a handle, such as translatable members like friction clutches, are commonly operably coupled with an external actuator to make the internal member operable by a user. This is alluded to by Shelton, who teaches that in a surgical instrument with an articulating shaft, the handle may have multiple actuator levers, triggers, or sliders for actuating the instrument’s functions (Shelton, ¶[0152], buttons visible in Fig. 1 on the handle 5 of the instrument). It would have been obvious to one having ordinary skill in the art to incorporate a first actuator operably coupled with the first translatable member in order to make the translatable member easy to actuate for the user outside the handle. Lee teaches that the instrument drive unit may be secured to the robotic arm (Lee, ¶[0173]) and that it may use a plurality of actuators and a plurality of translatable members operatively coupled with a respective one of the plurality of actuators (Lee, Fig. 21). Lee teaches a surgical instrument (Lee, ¶[0165], instrument 101) detachably coupled to the instrument drive unit (Lee, Fig. 20), the surgical instrument including: an adapter portion having a first rotatable member operatively associated with the first translatable member (Lee, Fig. 20, ¶[0165], pulley 114, or Fig. 21, pulley 114a; the pulley is the rotatable member, the adapter portion is the proximal end of instrument 101), the first rotatable member rotatable in response to translation of the first translatable member (Lee, Fig. 21); an elongate member extending distally from the adapter portion (Lee, Fig. 20, shaft 103); and an end effector mounted on a distal end of the elongate member (Lee, Fig. 20, effect unit 110), the end effector operatively coupled with the first rotatable member (Lee, Fig. 20, wire 112 couples the pulley 114 to the end effector), wherein rotation of the first rotatable member effects a first function of the end effector (Lee, Fig. 21, flexure of flexure joints 111a and 111b). 
However, the prior art does not teach or suggest a surgical system for selective connection to a robotic arm having independent rotatable members that rotate about a common axis, operatively associated with translatable members, which operate an end effector in some embodiments, and in which the first and second translatable members define a common plane in some embodiments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792